DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 5-15 and 18-26 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the claimed invention discloses multiplexing two control information to generate a multiplexed uplink control information on a multiplexed uplink control resource on an uplink beam, receiving a downlink information on a downlink beam in full-duplex communication, and then adjusting either the multiplexed uplink control information or the downlink information based on the uplink beam being unpaired with the downlink beam for full-duplex communication.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method of wireless communication at a user equipment (UE), comprising: 
multiplexing a first uplink control information transmission that overlaps in time with a second uplink control information transmission to generate a multiplexed uplink control information transmission on a multiplexed uplink control information resource associated with an uplink beam; 
receiving scheduling information for reception of a downlink transmission associated with a downlink beam in full-duplex communication mode; and 
adjusting the multiplexed uplink control information transmission or a reception of the downlink transmission based on the uplink beam being unpaired with the downlink beam for full- duplex communication.

Liu et al. (US 2021/0021399, “Liu”) discloses a method for full duplex link adaptation in a full duplex communication system in which a network device receives a measurement report with power margins from a user terminal, performs full duplex link adaptation based on the power margins to adjust full duplex configuration parameters of a link between the network device and the user terminal.
Su et al. (US 2022/0182160, “Su”) discloses a method of mitigating self-interference based on configuration information. Its user terminal measures residual self-interference measurement on time-frequency resource and transmits feedback of the measurement. Its base station transmits second configuration information based on the feedback and determines a duplex mode.
Xiong et al. (US 2019/0364561, “Xiong”) discloses a method of multiplexing a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH) and transmitting the multiplexed message after encoding.
Cavalcanti et al. (US 2019/0007941) discloses a method for implementing preemptive transmission of a wireless time sensitive network frame. Its user terminal generates a frame to an access point and transmits the frame to the access point during transmission of a downlink frame in full duplex mode.
Regarding claim 18, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 6-15 and 19-26, these claims depend from claims 5 and 18, respectively and thus are allowed for the same reason stated above for claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411